Case 7:19-mc-00458-VB Document1-5 Filed 10/10/19 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

fa mn na ke ee kate mmm tate tenn rh ee term cet ee me lO Nahe eh tee nm

Case No. 14 mc. 459

PEACHTREE SETTLEMENT FUNDING, LLC, for
Judicial Approval of Transfer of Structured
Settlement Payment Rights with ERIC SAWYER, ORDER

Petitioners,

   
 
   

-and- |
COMMENT
LECERONICALLY FILE ©
IC a

. an
af Te

CEBSCO, : aD ie LN (, | |4

TALCOTT RESOLUTION LIFE INSURANCE i
COMPANY and TALCOTT RESOLUTION HN

by

Respondents/Interested Persons Pursuant to
GOL § 5-1701@.

THIS MATTER, having come before the Court by way of Order to Show Cause, seeking
an Order from the United States District Court for the Southern District of New York, allowing the
application for the transfer of future structured settlement payments from Eric Sawyer to Peachtree
Settlement Funding, LLC, to be considered by the Court of the state wherein he resides, even
though the Infant’s Compromise Order and the Settlement Agreement and Release was previously

entered in the United States District Court for the Southern District of New York;

And this Court, having considered the Order to Show Cause, together with the Petition, the
supporting Affirmation of Michael F. Nestor, Esq., and upon all pleadings and proceedings

heretofore and herein held, and sufficient reason appearing therefore,

IT IS HEREBY ORDERED that this Court permits this application for the transfer of
future structured settlement payments from Eric Sawyer to Peachtree Settlement Funding, LLC to

proceed before the Courts of the state wherein Mr. Sawyer currently resides; and
Case 7:19-mc-00458-VB Document 1-5 Filed 10/10/19 Page 3 of 3

IT IS FURTHER ORDERED that this Court renders no opinion on the appropriateness of
the proposed transfer between Eric Sawyer and Peachtree Settlement Funding, LLC, as same is not
before this tribunal,

~ ENTER

ed | 2014
Qated oeten NY Vu {s—

Vineet L. Briccett ESE,
United Shes District Trdge

 

The Clete [5 ‘ adtracke) +, term iote fe. motion, (doe. #22),

and close thy ove,

The Clk [s L dhe Intruce) 4; mas| ~ orm ef this
Order f Eric Savy on at fhe addres Oh the peleet,
